Citation Nr: 0908157	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-06 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for a gastrointestinal 
(GI) disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2006, the RO denied service connection for major 
depression, hyperlipidemia, dental caries, and fracture of 
the lingual cusps of tooth number 5; and also determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for bronchial asthma, fatigue, 
hypertension, and schizophrenia; and denied entitlement to 
TDIU.  The Veteran perfected an appeal of this decision.

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the 
Veteran submitted additional evidence with a waiver of RO 
jurisdiction.  Review of the hearing transcript indicates 
that the Veteran wished to withdraw his claims of service 
connection for dental caries and tooth number 5.  A written 
statement indicating withdrawal of these issues was also 
submitted.  As these issues were withdrawn, see 38 C.F.R. 
§ 20.204 (2008), they will not be considered by the Board.  

The Board observes that rating decision dated in May 1996 
denied service connection (finding that the claims were not 
well-grounded) for bronchial asthma, hypertension, fatigue, 
schizophrenia, and a GI disorder.  The Veteran submitted a 
notice of disagreement and a Statement of the Case (SOC) was 
furnished on these issues in July 1996.  A confirmed rating 
decision was also issued in July 1996 and again the Veteran 
submitted a notice of disagreement.  The Veteran submitted a 
Form 9 in August 1996 indicating he wanted service connection 
for bronchial asthma, hypertension, fatigue, schizophrenia, 
and a GI disorder.  A local RO hearing was scheduled for June 
18, 1997.  In April 1997, the Veteran submitted a second Form 
9 indicating he would attend the scheduled hearing.  The 
claims file contains a Report of Contact dated June 18, 1997 
and signed by the Veteran's representative, which indicates 
that the Veteran was canceling the hearing and was not 
rescheduling at that time.  It was noted that the claim would 
be resubmitted with a medical opinion to support the claimed 
disabilities as residuals of medication taken for service-
connected disabilities.  

On review, it appears the Veteran perfected an appeal of the 
issues listed on the July 1996 SOC.  See 38 C.F.R. § 20.200 
(2008).  Although the June 1997 statement indicates the 
Veteran was canceling his hearing and would resubmit his 
claim with a medical opinion, there is no indication that the 
Veteran actually intended to withdraw his appeal at that 
time.  Consequently, the Board finds that the issues of 
service connection for bronchial asthma, fatigue, 
hypertension and GI disorder remain on appeal from the May 
1996 decision.  Therefore, as the claims for service 
connection for bronchial asthma and fatigue were not 
previously denied, they have been recharacterized on the 
title page as original claims.  However, the claim for 
hypertension was previously denied by rating dated in July 
1990; thus, the Board finds that new and material evidence is 
needed to reopen this claim.  See 38 C.F.R. § 3.156(c) 
(2008).  With regard to the claim for schizophrenia, the 
issue of whether new and material evidence was submitted to 
reopen the claim was adjudicated by the Board in February 
2006; thus, any outstanding claim was subsumed by the final 
Board decision.  See 38 C.F.R. § 20.1104; see also Chisem v. 
Gober, 10 Vet. App. 526 (1997); Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran provided testimony at a travel board hearing in 
May 2008.  He essentially contends entitlement to service 
connection for multiple disabilities as related to service or 
service-connected sinusitis, to include medications taken to 
manage such disability.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a claimant in the development of a 
claim.  This includes assisting with procuring service 
treatment records, relevant treatment records, and providing 
a VA examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  The 
Board notes that VA's duty to assist with obtaining relevant 
records applies to individuals attempting to reopen a finally 
decided claim; however, the duty to provide an examination 
and/or obtain a medical opinion applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured.  See 38 C.F.R. § 3.159(c) (2008).  

Information in the claims file, to include the Veteran's 
statements and medical records, indicates that he is 
receiving benefits from the Social Security Administration 
(SSA).  Neuropsychiatric evaluation dated in February 2007 
indicates receipt of SSA disability benefits.  On review, it 
does not appear that records from SSA were ever requested.  
Where there is actual notice to VA that the veteran is 
receiving SSA disability benefits, VA has the duty to acquire 
a copy of the decision granting SSA disability benefits and 
the supporting medical documentation relied upon.  See 
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Information in the claims file also suggests that the Veteran 
continues to receive medical treatment at the VA medical 
center (VAMC) in Tampa.  On review, records from this 
facility were most recently printed in May 2006.  While this 
case is in remand status, updated VA records should be 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2008).  

SSA and VAMC records are potentially relevant to all issues 
on appeal and as such, all issues are being remanded pending 
receipt of such records.  

As discussed in the introduction, the claim of entitlement to 
service connection for bronchial asthma is being considered 
on a de novo basis.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

Service records show the Veteran was seen on several 
occasions for complaints of chest pain, coughing, and 
spitting up blood.  Chest x-rays in April 1954 and at 
separation were reported as negative.  Medical evidence shows 
a current diagnosis of bronchial asthma with continuing 
treatment, to include hospitalization for exacerbations.  
Statement from Dr. H.C. dated in May (year illegible, but 
appears to be 2002) indicates that the Veteran suffers from 
chronic allergies and asthma, complicated by occasional 
sinusitis and bronchitis.  This statement suggests a possible 
relationship between the claimed bronchial asthma and the 
service-connected sinusitis.  For this reason, and given the 
low threshold of McLendon, the Board finds that the 
requirements for a medical examination and opinion are met.  
See 38 C.F.R. § 3.159(c)(4) (2008).  

Finally, the Board notes that the claims file contains 
various documents written in Spanish.  The Board arranged for 
translation, which were received in October 2008, but on 
review, there appear to be additional documents that were not 
translated.  It is requested that the agency of original 
jurisdiction review the record and ensure that any remaining 
pertinent documents are translated.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request the following records 
concerning the Veteran from SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any response received 
should be associated with the claims 
folder.

2.  Request the Veteran's medical records 
from VAMC Tampa for the period from May 
2006 to the present.  All records obtained 
or any response received should be 
associated with the claims folder.  

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination for 
bronchial asthma.  Necessary tests, if 
any, should be conducted.  The claims file 
should be provided to the examiner for 
review, and the examiner should indicate 
whether or not it has been reviewed.

The examiner is requested to provide an 
opinion as to whether the Veteran 
currently has bronchial asthma that is at 
least as likely as not related to his 
complaints during active military service 
or to his service-connected sinusitis.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Provide translations for any pertinent 
documents written in Spanish and not 
previously translated.  

5.  Upon completion of the above requested 
development, and any additional 
development deemed appropriate, 
readjudicate the appeal issues as listed 
above.  All applicable laws and 
regulations should be considered.  If the 
benefits sought remain denied, the 
appellant and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



